DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed March 23rd, 2022, has been fully considered and entered. Accordingly, Claims 1-3, and 5-20 are pending in this application. Claims 1, 8, and 14 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 5-7 are being rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood et al. (US 2009/0234799 A1) in view of Kumar et al. (US 2015/0234831 A1), further in view of Salch (US 2007/0299812 A1).
Regarding claim 1, Betawadkar-Norwood teaches a system comprising:
a non-transitory memory; and one or more processors to read instructions from the non-transitory memory to perform operations comprising (see Betawadkar-Norwood, Paragraph [0041], “at least one processor coupled directly or indirectly to memory elements through a system bus”):
receiving a federated query (see Betawadkar-Norwood, Paragraph [0004], “A federated query is received at a federated database server.”);

However, Betawadkar-Norwood does not explicitly teach:
identifying a historical query that has a closest measured similarity to the federated query;

Kumar teaches:
identifying a historical query that has a closest measured similarity to the federated query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Betawadkar-Norwood (teaching efficient processing of queries in federated database systems) in view of Kumar (teaching a federated database system) and arrived at a system that identifies historical queries for closest similarity. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of prioritizing queries (see Kumar, Paragraph [0054]). In addition, both the references (Betawadkar-Norwood and Kumar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as federated database systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Betawadkar-Norwood, and Kumar further teaches:
determining an estimated processing time of the federated query, the estimated processing time being based on a processing time corresponding to the identified historical query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);
assigning the federated query a federated query priority that is based on the determined estimated processing time of the identified historical query (see Kumar, Paragraphs [0054], [0055], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries… After the prioritisation the query scheduler module 36 sends the investigated queries to corresponding databases 22, 24, 26 and 28 via the database interface 40, step 52, where queries having been prioritised are thus sent according to the query prioritisation scheme.”);
determining whether there is a federated query overload; inserting, responsive to determining the existence of the federated query overload, the federated query into a federated query queue at a position corresponding to the federated query priority (see Kumar, Paragraphs [0054], [0055], “The prioritization may furthermore be dynamic, i.e. only employed when there is a queue of queries in the query handling device… After the prioritisation the query scheduler module 36 sends the investigated queries to corresponding databases 22, 24, 26 and 28 via the database interface 40, step 52, where queries having been prioritised are thus sent according to the query prioritisation scheme.”);
generating, from the federated query, a first source query and a second source query, the generating in response to determining that there is no longer the federated query overload; assigning the first source query a source query priority (see Betawadkar-Norwood, Paragraph [0004], “The federated query execution plan defines one or more source servers of the federated database and a unique subquery to be executed on each of the source servers.” Also, see Kumar, Paragraph [0054], “The prioritisation scheme may use any of a number of different principles. It may for instance be based on the execution time of the query, where a short execution time may get a higher priority than a long execution time. The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);
identifying a second historical query that has a closest measured similarity to the first source query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);
determining an estimated processing time of the first source query based on a processing time corresponding to the identified second historical query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);

However, the combination of Betawadkar-Norwood, and Kumar do not explicitly teach:
and adjusting, based on a pre-configured time duration elapsing, the source query priority based on the estimated processing time of the first source query and the estimated processing time of the federated query,

Salch teaches:
and adjusting, based on a pre-configured time duration elapsing, the source query priority based on the estimated processing time of the first source query and the estimated processing time of the federated query (see Salch, Paragraph [0016], “At pre-determined intervals of time, the processing priorities of still executing queries are lowered by a pre-determined amount”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Betawadkar-Norwood (teaching efficient processing of queries in federated database systems) in view of Kumar (teaching a federated database system), further in view of Salch (teaching a workload manager for relational database management systems) and arrived at a method that incorporates query priority adjustments. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of facilitating control of the processing priority given to individual queries (see Salch, Paragraph [0016]). In addition, the references (Betawadkar-Norwood, Kumar, and Salch) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

The combination of Betawadkar-Norwood, Kumar, and Salch further teaches: 
wherein adjusting the source query priority is further towards a goal of completing source queries relating to the same federated query at a same time (see Betawadkar-Norwood, Paragraphs [0020]-[0022], “It should also be noted that the subqueries are executed asynchronously and in parallel, which allows for an overall decrease in elapsed execution time.” Also, see Kumar, Paragraph [0116]).

Regarding claim 2, Betawadkar-Norwood in view of Kumar, further in view of Salch teaches all the limitations of claim 1. Kumar further teaches:
wherein identifying the historical query that has the closest measured similarity to the federated query includes performing a cosine similar measure between a vector corresponding to the federated query and a vector corresponding to the historical query (see Kumar, Paragraph [0094], “Similarity may be computed by using existing techniques like cosine similarity”).

Regarding claim 3, Betawadkar-Norwood in view of Kumar, further in view of Salch teaches all the limitations of claim 1. Kumar further teaches:
wherein identifying the historical query that has the closest measured similarity to the federated query includes identifying a plurality of historical queries that have the closest measured similarity, and wherein determining the estimated processing time of the federated query includes averaging a plurality of processing times corresponding to the identified plurality of historical queries (see Kumar, Paragraph [0070], “The cluster priorities may furthermore be assigned to the resulting clusters based on the average execution time found for the clusters.”).

Regarding claim 5, Betawadkar-Norwood in view of Kumar, further in view of Salch teaches all the limitations of claim 1. Betawadkar-Norwood, Kumar, and Salch further teaches:
wherein the operations further comprise: modifying, using the estimated processing time of the federated query, the estimated processing time of the first source query; and assigning the first source query a source query priority that is based on the modified estimated processing time of the first source query (see Betawadkar-Norwood, Paragraph [0004], “The federated query execution plan defines one or more source servers of the federated database and a unique subquery to be executed on each of the source servers.” Also, see Kumar, Paragraph [0054], “The prioritisation scheme may use any of a number of different principles. It may for instance be based on the execution time of the query, where a short execution time may get a higher priority than a long execution time. The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.” Also, see Salch, Paragraph [0016], “At pre-determined intervals of time, the processing priorities of still executing queries are lowered by a pre-determined amount”).

Regarding claim 6, Betawadkar-Norwood in view of Kumar, further in view of Salch teaches all the limitations of claim 1. Betawadkar-Norwood, Kumar, and Salch further teaches:
modifying, using an estimated processing time of the second source query, the estimated processing time of the first source query; and assigning the first source query a source query priority that is based on the modified estimated processing time of the first source query (see Betawadkar-Norwood, Paragraph [0004], “The federated query execution plan defines one or more source servers of the federated database and a unique subquery to be executed on each of the source servers.” Also, see Kumar, Paragraph [0054], “The prioritisation scheme may use any of a number of different principles. It may for instance be based on the execution time of the query, where a short execution time may get a higher priority than a long execution time. The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.” Also, see Salch, Paragraph [0016], “At pre-determined intervals of time, the processing priorities of still executing queries are lowered by a pre-determined amount”).

Regarding claim 7, Betawadkar-Norwood in view of Kumar, further in view of Salch teaches all the limitations of claim 1. Kumar further teaches:
assigning the first source query a source query priority that is based on a performance measurement parameter including at least one of a bandwidth parameter, a data storage requirement parameter, or a processor utilization parameter (see Kumar, Paragraphs [0087]-[0088], “The query handling evaluation unit 42 investigates the processing capability of these system elements. It does this through monitoring various CPU and memory parameters of these system elements. If the database to which the query is addressed is idle, then the query is scheduled for execution immediately. However, if the system is busy, the query is prioritized by the query scheduler module 36.”).

Claims 8-12, and 14-19 are being rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood in view of Kumar.
Regarding claim 8, Betawadkar-Norwood teaches a method comprising:
determining whether there is a federated query overload; generating, from a federated query, a first source query and a second source query, the generating in response to determining that the federated query overload does not exist (see Betawadkar-Norwood, Paragraph [0004], “A federated query is received at a federated database server. A federated query execution plan is generated based on the received federated query. The federated query execution plan defines one or more source servers of the federated database and a unique subquery to be executed on each of the source servers.”);

However, Betawadkar-Norwood does not explicitly teach:
identifying a historical query that has a closest measured similarity to the source query;

Kumar teaches:
identifying a historical query that has a closest measured similarity to the source query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Betawadkar-Norwood (teaching efficient processing of queries in federated database systems) in view of Kumar (teaching a federated database system) and arrived at a method that identifies historical queries for closest similarity. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of prioritizing queries (see Kumar, Paragraph [0054]). In addition, both the references (Betawadkar-Norwood and Kumar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as federated database systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Betawadkar-Norwood, and Kumar further teaches:
determining an estimated processing time of the first source query, the estimated processing time of the first source query being based on a processing time corresponding to the identified historical query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);
modifying, using a second estimated processing time that includes an estimated processing time of the federated query, the estimated processing time of the first source query; assigning the first source query a source query priority that is based on the modified estimated processing time of the first source query (see Kumar, Paragraphs [0054], [0055], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries… After the prioritisation the query scheduler module 36 sends the investigated queries to corresponding databases 22, 24, 26 and 28 via the database interface 40, step 52, where queries having been prioritised are thus sent according to the query prioritisation scheme.”)
and towards a goal of completing source queries relating to the same federated query at a same time (see Betawadkar-Norwood, Paragraphs [0020]-[0022], “It should also be noted that the subqueries are executed asynchronously and in parallel, which allows for an overall decrease in elapsed execution time.” Also, see Kumar, Paragraph [0116]);
and inserting the first source query into a first source query queue at a position corresponding to the source query priority (see Kumar, Paragraphs [0054], [0055], “The prioritization may furthermore be dynamic, i.e. only employed when there is a queue of queries in the query handling device… After the prioritisation the query scheduler module 36 sends the investigated queries to corresponding databases 22, 24, 26 and 28 via the database interface 40, step 52, where queries having been prioritised are thus sent according to the query prioritisation scheme.”).

Regarding claim 9, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 8. Kumar further teaches:
wherein the second estimated processing time includes an estimated processing time of the second source query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”).

Regarding claim 10, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 8. Kumar further teaches:
wherein identifying the historical query that has the closest measured similarity to the first source query includes performing a cosine similar measure between a vector corresponding to the first source query and a vector corresponding to the historical query (see Kumar, Paragraph [0094], “Similarity may be computed by using existing techniques like cosine similarity”).

Regarding claim 11, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 8. Kumar further teaches:
wherein identifying the historical query that has the closest measured similarity to the first source query includes identifying a plurality of historical queries that have the closest measured similarity, and wherein determining the estimated processing time of the first source query includes averaging a plurality of processing times corresponding to the identified plurality of historical queries (see Kumar, Paragraph [0070], “The cluster priorities may furthermore be assigned to the resulting clusters based on the average execution time found for the clusters.”).

Regarding claim 12, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 8. Kumar further teaches:
wherein the source query priority is further assigned based on a performance measurement parameter including at least one of a bandwidth parameter, a data storage requirement parameter, or a processor utilization parameter (see Kumar, Paragraphs [0087]-[0088], “The query handling evaluation unit 42 investigates the processing capability of these system elements. It does this through monitoring various CPU and memory parameters of these system elements. If the database to which the query is addressed is idle, then the query is scheduled for execution immediately. However, if the system is busy, the query is prioritized by the query scheduler module 36.”).

Regarding claim 14, Betawadkar-Norwood teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
determining whether there is a federated query overload; generating, from a federated query, a first source query and a second source query, the generating in response to determining that the federated query overload does not exist (see Betawadkar-Norwood, Paragraph [0004], “A federated query is received at a federated database server. A federated query execution plan is generated based on the received federated query. The federated query execution plan defines one or more source servers of the federated database and a unique subquery to be executed on each of the source servers.”);

However, Betawadkar-Norwood does not explicitly teach:
identifying a historical query that has a closest measured similarity to the source query;

Kumar teaches:
identifying a historical query that has a closest measured similarity to the source query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Betawadkar-Norwood (teaching efficient processing of queries in federated database systems) in view of Kumar (teaching a federated database system) and arrived at a machine that identifies historical queries for closest similarity. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of prioritizing queries (see Kumar, Paragraph [0054]). In addition, both the references (Betawadkar-Norwood and Kumar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as federated database systems. The close relation between both of the references highly suggests an expectation of success.

The combination of Betawadkar-Norwood, and Kumar further teaches:
determining an estimated processing time of the first source query, the estimated processing time of the first source query being based on a processing time corresponding to the identified historical query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);
modifying, using a second estimated processing time that includes an estimated processing time of the federated query, the estimated processing time of the first source query; assigning the first source query a source query priority that is based on the modified estimated processing time of the first source query (see Kumar, Paragraphs [0054], [0055], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries… After the prioritisation the query scheduler module 36 sends the investigated queries to corresponding databases 22, 24, 26 and 28 via the database interface 40, step 52, where queries having been prioritised are thus sent according to the query prioritisation scheme.”);
and towards a goal of completing source queries relating to the same federated query at a same time (see Betawadkar-Norwood, Paragraphs [0020]-[0022], “It should also be noted that the subqueries are executed asynchronously and in parallel, which allows for an overall decrease in elapsed execution time.” Also, see Kumar, Paragraph [0116]);
and inserting the first source query into a first source query queue at a position corresponding to the source query priority (see Kumar, Paragraphs [0054], [0055], “The prioritization may furthermore be dynamic, i.e. only employed when there is a queue of queries in the query handling device… After the prioritisation the query scheduler module 36 sends the investigated queries to corresponding databases 22, 24, 26 and 28 via the database interface 40, step 52, where queries having been prioritised are thus sent according to the query prioritisation scheme.”).

Regarding claim 15, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 14. Kumar further teaches:
wherein the second estimated processing time includes an estimated processing time of the second source query (see Kumar, Paragraph [0054], “The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”).

Regarding claim 16, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 14. Kumar further teaches:
wherein the estimated processing time of the federated query is determined using cosine similarity (see Kumar, Paragraphs [0054], [0094], “Similarity may be computed by using existing techniques like cosine similarity”).

Regarding claim 17, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 14. Kumar further teaches:
wherein identifying the historical query that has the closest measured similarity to the first source query includes performing a cosine similar measure between a vector corresponding to the first source query and a vector corresponding to the historical query (see Kumar, Paragraph [0094], “Similarity may be computed by using existing techniques like cosine similarity”).

Regarding claim 18, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 14. Kumar further teaches:
wherein identifying the historical query that has the closest measured similarity to the first source query includes identifying a plurality of historical queries that have the closest measured similarity, and wherein determining the estimated processing time of the first source query includes averaging a plurality of processing times corresponding to the identified plurality of historical queries (see Kumar, Paragraph [0070], “The cluster priorities may furthermore be assigned to the resulting clusters based on the average execution time found for the clusters.”).

Regarding claim 19, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 14. Kumar further teaches:
wherein the source query priority is further assigned based on a performance measurement parameter including at least one of a bandwidth parameter, a data storage requirement parameter, or a processor utilization parameter (see Kumar, Paragraphs [0087]-[0088], “The query handling evaluation unit 42 investigates the processing capability of these system elements. It does this through monitoring various CPU and memory parameters of these system elements. If the database to which the query is addressed is idle, then the query is scheduled for execution immediately. However, if the system is busy, the query is prioritized by the query scheduler module 36.”).

Claims 13, and 20 are being rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood in view of Kumar, further in view of Salch.
Regarding claim 13, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 8. Betawadkar-Norwood, and Kumar further teaches:
receiving the federated query; identifying a second historical query that has a closest measured similarity to the federated query; determining an estimated processing time of the federated query, the estimated processing time being based on a processing time corresponding to the identified second historical query; assigning the federated query a federated query priority that is based on the determined estimated processing time of the federated query (see Betawadkar-Norwood, Paragraph [0004], “A federated query is received at a federated database server.” Also, see Kumar, Paragraph [0054], “The prioritisation scheme may use any of a number of different principles. It may for instance be based on the execution time of the query, where a short execution time may get a higher priority than a long execution time. The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);

However, Betawadkar-Norwood, and Kumar do not explicitly teach:
and adjusting, based on a pre-configured time duration elapsing, the federated query priority by a pre-configured amount.

Salch teaches:
and adjusting, based on a pre-configured time duration elapsing, the federated query priority by a pre-configured amount (see Salch, Paragraph [0016], “At pre-determined intervals of time, the processing priorities of still executing queries are lowered by a pre-determined amount”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Betawadkar-Norwood (teaching efficient processing of queries in federated database systems) in view of Kumar (teaching a federated database system), further in view of Salch (teaching a workload manager for relational database management systems) and arrived at a method that incorporates query priority adjustments. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of facilitating control of the processing priority given to individual queries (see Salch, Paragraph [0016]). In addition, the references (Betawadkar-Norwood, Kumar, and Salch) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Regarding claim 20, Betawadkar-Norwood in view of Kumar teaches all the limitations of claim 14. Betawadkar-Norwood, and Kumar further teaches:
receiving the federated query; identifying a second historical query that has a closest measured similarity to the federated query; determining an estimated processing time of the federated query, the estimated processing time being based on a processing time corresponding to the identified second historical query; assigning the federated query a federated query priority that is based on the determined estimated processing time of the federated query (see Betawadkar-Norwood, Paragraph [0004], “A federated query is received at a federated database server.” Also, see Kumar, Paragraph [0054], “The prioritisation scheme may use any of a number of different principles. It may for instance be based on the execution time of the query, where a short execution time may get a higher priority than a long execution time. The execution time of a query may furthermore be predicted, and this prediction may be based on knowledge of known execution times of similar queries.”);

However, Betawadkar-Norwood, and Kumar do not explicitly teach:
and adjusting, based on a pre-configured time duration elapsing, the federated query priority by a pre-configured amount.

Salch teaches:
and adjusting, based on a pre-configured time duration elapsing, the federated query priority by a pre-configured amount (see Salch, Paragraph [0016], “At pre-determined intervals of time, the processing priorities of still executing queries are lowered by a pre-determined amount”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Betawadkar-Norwood (teaching efficient processing of queries in federated database systems) in view of Kumar (teaching a federated database system), further in view of Salch (teaching a workload manager for relational database management systems) and arrived at a machine that incorporates query priority adjustments. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of facilitating control of the processing priority given to individual queries (see Salch, Paragraph [0016]). In addition, the references (Betawadkar-Norwood, Kumar, and Salch) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database systems. The close relation between the references highly suggests an expectation of success.

Response to Arguments
Applicant’s Arguments, filed March 23rd, 2022, have been fully considered, but are not persuasive.

Applicant argues on page 9 of Applicant's Remarks that “subqueries are executed asynchronously and in parallel, which allows for an overall decrease in elapsed execution time” does not teach “wherein adjusting the source query priority is further towards a goal of completing source queries relating to the same federated query at a same time.” The Examiner respectfully disagrees.

As mentioned in the Office Action above, Salch teaches “and adjusting, based on a pre-configured time duration elapsing, the source query priority based on the estimated processing time of the first source query and the estimated processing time of the federated query.” Therefore, Salch teaches adjusting a source query priority. In addition, Betawadkar-Norwood discloses in paragraphs [0020]-[0021], that “As can be seen in FIG. 2, the federation server (106) will again execute a subquery on the Oracle source server (104) for obtaining the sales information for Brussels… In parallel, the federation server (106) executes a second subquery on the DB2 for z Series source server (102).” Therefore, Betawadkar-Norwood discloses executing subqueries in parallel. Therefore, it would be obvious to anyone with ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kumar and Salch (teaching adjusting query priorities) into the teachings of Betawadkar-Norwood in order to “further towards a goal of completing source queries relating to the same federated query at a same time.”
Regarding “subqueries are executed asynchronously,” Betawadkar discloses in paragraph [0021], that “This second subquery retrieves the results of the first subquery from the message queue (202), joins that data with the Fresno sales data of the DB2 for z Series source server (102), and finally aggregates the joined data to achieve the final query result, which is returned to the federation server (106).” Therefore, the second source database handling the second subquery receives the results of the first subquery from the first source database, instead of being returned to the federated server. Therefore, the subqueries are executed in parallel, but the results are sent asynchronously through servers, and then aggregated before returning the results to the federation server in order to allow “for an overall decrease in elapsed execution time” (see Betawadkar, Paragraph [0022]).

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161












/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161